Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11233053 (hereinafter Pat-53). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding claim 1. The claim 1 of Pat-53 discloses the claim 1. The claim 1 discloses ‘above’ whereas the Pat-53 discloses ‘on sidewalls’ which necessarily means ‘above sidewalls’ (see https://www.thesaurus.com/browse/on).

Regarding claim 2. The claim 1 of Pat-53 discloses the claim 2.

Regarding claim 3. The claim 1 of Pat-53 discloses the claim 3.

Regarding claim 4. The claims 1 and 2 of Pat-53 discloses the claim 4.

Regarding claim 5. The claims 1-3 of Pat-53 discloses the claim 5.

Regarding claim 6. The claims 1-2 and 5 of Pat-53 discloses the claim 6.

Regarding claim 7. The claims 1-2 and 5 of Pat-53 discloses the claim 7. The claim 7 recites ‘orthogonal’ whereas the Pat-53 discloses first dimension is related to width and second dimension is related to length. Thus, they are not patentably distinct from each other.

Regarding claim 8. The claims 1 and 8 of Pat-53 discloses the claim 8.

Regarding claim 9. The claims 1 and 9 of Pat-53 discloses the claim 9.

Regarding claim 10. The claims 1 and 11 of Pat-53 discloses the claim 10.

Regarding claim 11. The claims 1 and 12 of Pat-53 discloses the claim 11.

Regarding claim 12. The claims 1 and 13 of Pat-53 discloses the claim 12.

Regarding claim 13. The claims 1 and 14 of Pat-53 discloses the claim 13.

Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11233053 (hereinafter Pat-53) in view of Nguyen (US 20080211583).

Regarding claim 14. The claim 1 of Pat-53 discloses the claim 1 except a processor; and a radio transceiver coupled to the processor, wherein the radio transceiver comprises a transistor structure.
However, Nguyen discloses a processor; and a radio transceiver coupled to the processor, wherein the radio transceiver comprises a transistor structure [0024].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of Pat-53 to have the Nguyen's system for the purpose of providing enhanced power characteristics using GaN based transistor.

Regarding claim 15. The claim 1 of Pat-53 in view of Nguyen discloses the claim 15.

Regarding claim 16. The claim 1 of Pat-53 in view of Nguyen discloses the claim 16.

Regarding claim 17. The claims 1 and 5 of Pat-53 in view of Nguyen discloses the claim 17.

Regarding claim 18. The claims 1 and 5 of Pat-53 in view of Nguyen discloses the claim 18.

Regarding claim 19. The claims 1 and 8 of Pat-53 in view of Nguyen discloses the claim 19.

Regarding claim 20. The claims 1 and 11 of Pat-53 in view of Nguyen discloses the claim 20.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first structure comprising a first III-Nitride (III-N) material; a polarization charge inducing layer comprising a second III-N material above the first structure; and a source structure and a drain structure comprising a third III-N material on opposite sides of the gate electrode”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first structure comprising a first III-Nitride (III-N) material; a polarization charge inducing layer comprising a second III-N material above the first structure; and a source structure and a drain structure comprising a third III-N material on opposite sides of the gate electrode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826